Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00406-CV

                    Moises RODRIGUEZ and Moses Property Investments, LLC,
                                       Appellants

                                                  v.

                               SAN ANTONIO DBX ESTATE INC.,
                                         Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV08532
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 23, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was originally due to be filed by September 28, 2020. Neither the brief

nor a motion for extension of time was filed. By order dated November 3, 2020, appellants were

ordered to file their brief and to show cause in writing by November 18, 2020, why this appeal

should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellants did not

respond to this court’s order, and, to date, appellants have not filed a brief. Because appellants

failed to timely file a brief in this appeal, this appeal is dismissed for want of prosecution. See

TEX. R. APP. P. 38.8(a), 42.3(b).

                                                   PER CURIAM